DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for immobilizing the substance to be disseminated” in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “means for immobilizing” is a plurality of edges, a mesh, a series of slopes separated by a shallow edge, a halfpipe, ribbed paper, a plurality of edges, ribs, ridges, or bumps, or functional equivalents thereof. See Spec. at paragraph [0012].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,278,370 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features required by claim 30 are also required by claim 18 of the ‘370 patent, with the exception that claim 1 of the ‘370 requires a “first chamber,” rather than a “dispenser chamber that holds a substance to be disseminated,” as presently recited in claim 30, but the “first chamber” includes “means to immobilize a substance on the floor member of said first chamber, wherein bees are able to walk on the means to immobilize a substance,” and it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to have the first chamber hold a substance to be disseminated—as intended by the means to immobilize a substance—in order to use the chamber as intended and allow bees to propagate an inoculum substance for improving plant yields. Additionally, although claim 30 has been amended to require that 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 31, and 35-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacCagnani et al., “Investigation of hive-mounted devices for the dissemination of microbiological preparations by Bombus terrestris,” Bulletin of Insectology 58(1): 3-8 (2005) (submitted by Applicants on IDS filed 3/22/2019; hereinafter MacCagnani), in view of Brown, U.S. Patent No. 1,816,631.
Re Claim 30, MacCagnani teaches a beehive comprising a disseminator device (SSP-dispenser or OP-dispenser; see figures 1 and 2 and “Materials and methods”) and a top (see id.), the disseminator device being an integrated part of the beehive and near a top of the beehive (see id.), the disseminator device comprising a dispenser chamber (chambers for dispensing T. harzianum) that holds a substance (T. harzianum) to be disseminated, the dispenser chamber comprising a top member, a floor member, an entrance, and an exit. See figures 1 and 2.
MacCagnani does not expressly teach whether the beehive comprises a top grid, the disseminator device being an integrated part of the top grid.
Brown, similarly directed to a beehive, teaches that it is known in the art for the beehive to comprise a top (top formed by 5a, 52, 6; see figures 8 and 9 and 3:70-97), the top having an integrated part that is a chamber (the space bounded by 6, 52, and base of 5a (having 54) form a chamber that is an integrated part of the top; see also Merriam-Webster Dictionary definitions of “integrated” as “having different parts working tougher as a unit,” or “composed to form a complete or coordinated entity;” Oxford Languages Dictionary definition of “integrated” as “with various parts or aspects linked or coordinated”; note also that “part” does not specify how precisely the chamber is integrated with the top [grid]) comprising a top member (6), a floor member (floor of 5a), and an entrance (53, 9). See figures 8 and 9 and 3:70-97.
See Brown at 1:1-9, 1:13-24, 1:49-53, and 3:120-4:13. Such a modification would further improve the durability and structural integrity of the attachment of the disseminator device to the hive by eliminating a protruding structure that is exposed to the external environment, which might be inadvertently dislodged, and would obstruct a beekeeper performing hive maintenance. See MacCagnani at figures 1 and 2.
Although MacCagnani as modified by Brown does not expressly teach that the top is a top grid, Lagerman, similarly directed to a beehive, teaches that it is known in the art for the beehive to comprise a top grid (5). See figure 1, Abstract, 3:26-32, and 3:36-41.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the top of MacCagnani as modified by Brown to be a top grid, as taught by Lagerman, in order to provide additional ventilation apertures for improved health of the hive.
Re Claim 31, MacCagnani as modified by Brown and Lagerman teaches that the top member of the dispenser consists of the top grid of the beehive. See combined see also MacCagnani at figures 1 and 2 and “Materials and methods,” Brown at figures 8 and 9, Lagerman at figure 1.
Re Claim 35, MacCagnani as modified by Brown and Lagerman teaches means for immobilizing the substance to be disseminated (see MacCagnani at figure 1, teaching a plurality of edges, ribs, ridges, or bumps; see also Spec. at paragraph [0012]) at the floor member of the dispenser chamber. See MacCagnani at figure 1 and “Materials and methods.”
Re Claim 36, MacCagnani as modified by Brown and Lagerman teaches a unidirectional entrance for bees entering the beehive. See MacCagnani at figure 1 and “Materials and methods,” teaching that the SSP-dispenser has C darkened to function as a unidirectional entrance; or see MacCagnani at figure 2 and “Materials and methods,” teaching the OP-dispenser having a conical entrance tube that functions as a unidirectional entrance; see also Spec. at paragraphs [0014] and [0043]-[0045], disclosing conical tubes as being unidirectional pathways.
Re Claim 37, MacCagnani as modified by Brown and Lagerman teaches a unidirectional exit pathway for bees leaving the beehive. See MacCagnani at figure 1 and “Materials and methods,” teaching that the SSP-dispenser has A illuminated to function as a unidirectional exit; or see MacCagnani at “Discussion,” specifically “[t]he OP-dispenser, instead, intercepted all and only outgoing bees, and was never used by incoming bees to enter the hive;” see also Spec. at paragraphs [0014], [0036]-[0037], and [0043]-[0045].
See MacCagnani at Abstract; Brown at 1:1-9; Lagerman 1:45-49.
Re Claim 39, MacCagnani as modified by Brown and Lagerman teaches that the bees are honeybees or bumblebees. See id.
Re Claim 40, MacCagnani as modified by Brown and Lagerman teaches that the bees are bumblebees. See MacCagnani at Abstract.
Response to Arguments
Applicant’s arguments, filed 7/20/2021, with respect to the rejection(s) of claim(s) 30-40 under 35 U.S.C. 103 as obvious over the combined teachings of MacCagnani and Watson have been fully considered and are persuasive. Specifically, the Examiner agrees that Watson’s provisional application fails to provide support for subject matter relied upon in the Non-Final Action mailed 1/21/2021. See Rem 8-9. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of MacCagnani, Brown, and Lagerman.
Applicant argues that “the Office’s characterization of MacCagnani as describing ‘the disseminator device being an integrated part of the beehive and near a top of the beehive’ inappropriately attempts to reject claim 30 through an inaccurate paraphrase of claim 30, not the actual language of claim 30.” Rem. 8.
Applicant’s argument is unpersuasive, because it mischaracterizes the obviousness rejection of claim 30 over the combined teachings of MacCagnani, Brown, and Lagerman. The Examiner does not purport to “reject claim 30 through an inaccurate paraphrase of claim 30,” as Applicant avers, nor does the Examiner rely upon teachings in MacCagnani for the disseminator device being an integrated part of the top grid. see rejection of claim 30, supra. Instead, the Examiner has indicated the similarities and differences between the structure taught by MacCagnani alone, and the claimed features. The Examiner relies upon the combined teachings of MacCagnani, Brown, and Lagerman for the features of claim 1, and therefore, Applicant’s attack on MacCagnani singly for allegedly failing to teach claimed features, is unpersuasive.
Similarly, Applicant’s argument that MacCagnani teaches the chambers of the SSP-dispenser and the OP-dispenser being “located outside of the beehive,” attacks MacCagnani singly, where the combined teachings of MacCagnani, Brown, and Lagerman are instead relied upon. Rem. 8 (emphasis omitted).
Applicant argues that “Watson is not asserted to teach or suggest, and indeed does not teach or suggest, a top grid that has, as an integrated part, a disseminator device that further comprises a dispenser chamber that holds a substance to be disseminated.” Rem. 9.
Watson is no longer relied upon in the instant rejections. However, Applicant’s argument fails for the same reasons as Applicant’s contentions with regard to MacCagnani, namely that Applicant fails to consider what an ordinarily skilled artisan would have considered obvious in view of the combined teachings of MacCagnani and Watson—or, as here, MacCagnani, Brown, and Lagerman. Instead, Applicant attacks Watson singly for allegedly failing to teach what the combination teaches.
Applicant argues that “the ‘tops’ of the dispensers disclosed in MacCagnani are simply covers. Watson discloses generally only cover layers having entrances and exits….” Rem. 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642